United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 05-2001
                                   ___________

United States of America,               *
                                        *
                   Appellee,            * Appeal from the United States
                                        * District Court for the Western
      v.                                * District of Missouri.
                                        *
James T. Dawn,                          *      [UNPUBLISHED]
                                        *
                   Appellant.           *
                                   ___________

                             Submitted: May 12, 2006
                                Filed: May 12, 2006
                                 ___________

Before MELLOY, FAGG, and BENTON, Circuit Judges.
                           ___________

PER CURIAM.

       James T. Dawn appeals the 180-month prison sentence the district court*
imposed after Dawn pleaded guilty to being a felon in possession of a firearm, in
violation of 18 U.S.C. §§ 922(g)(1) and 924(e). On appeal, counsel has filed a brief
under Anders v. California, 386 U.S. 738 (1967).

      Counsel first argues the district court’s imposition of the mandatory minimum
sentence mandated by section 924(e) is cruel and unusual punishment in violation of

      *
      The Honorable Dean Whipple, Chief Judge, United States District Court for
the Western District of Missouri.
the Eighth Amendment. This argument fails. See United States v. Collins, 340 F.3d
672, 679 (8th Cir. 2003) (Eighth Amendment forbids only sentences grossly
disproportionate to crime); United States v. Johnson, 22 F.3d 674, 682-83 (6th Cir.
1994) (15-year sentence imposed on basis of prior convictions was not grossly
disproportionate to felon-in-possession offense); United States v. Mendoza, 876 F.2d
639, 641 (8th Cir. 1989) (mandatory minimum sentencing does not violate
defendant’s constitutional rights).

       Counsel next argues the district court violated Dawn’s Sixth Amendment rights
because Dawn’s sentence was enhanced based on earlier convictions not proven to
a jury beyond a reasonable doubt. This argument also fails. See United States v.
Booker, 543 U.S. 220, 244 (2005) (any fact, other than earlier convictions, necessary
to support sentence exceeding maximum authorized by facts established by guilty
plea or jury verdict must be admitted by defendant or proved to jury beyond a
reasonable doubt); cf. United States v. Marcussen, 403 F.3d 982, 984 (8th Cir.)
(district court, not jury, determines whether earlier convictions subject defendant to
be sentenced as career offender), cert. denied, 126 S. Ct. 457 (2005).

      Having reviewed the record under Penson v. Ohio, 488 U.S. 75, 80 (1988), we
conclude there are no nonfrivolous issues. Accordingly, we affirm the district court’s
judgment, and we grant counsel leave to withdraw.
                       ______________________________




                                         -2-